ICJ_144_ObligationProsecuteExtradite_BEL_SEN_2012-07-20_JUD_01_ME_06_FR.txt.                                                                                              571




                            OPINION DISSIDENTE DE Mme LA JUGE XUE

                 [Traduction]

                     1. Sur le plan des principes, je m’associe à l’arrêt pour considérer que
                 le Sénégal, en tant que partie à la convention contre la torture et autres
                 peines et traitements cruels, inhumains ou dégradants de 1984 (la
                 « ­convention »), devrait soumettre sans délai l’affaire Hissène Habré à ses
                 autorités compétentes pour l’exercice de l’action pénale, s’il décide de ne
                 pas extrader l’intéressé. Je suis cependant en désaccord avec la majorité
                 des membres de la Cour sur un certain nombre de questions traitées
                 dans l’arrêt, et il est de mon devoir de juge d’en exposer les raisons.


                                     1. La question de la recevabilité

                    2. En la présente espèce, le Sénégal a contesté la recevabilité des
                 demandes de la Belgique, et soutenu que celle‑ci n’avait pas qualité pour
                 invoquer la responsabilité internationale du Sénégal en raison du man-
                 quement allégué de ce dernier à son obligation de soumettre l’affaire His-
                 sène Habré à ses autorités compétentes pour l’exercice de l’action pénale,
                 à moins qu’il ne l’extrade. Le Sénégal a notamment fait valoir qu’aucune
                 des victimes supposées des actes qui seraient attribuables à M. Habré
                 n’avait la nationalité belge au moment où ceux‑ci avaient été commis
                 (arrêt, par. 64). Si la Belgique n’a pas contesté ce point de fait, elle a
                 cependant observé que l’affaire n’avait pas trait à la protection diploma-
                 tique et que, « [e]n vertu de la convention, tout Etat partie, quelle que soit
                 la nationalité des victimes, [était] fondé à réclamer l’exécution de l’obliga-
                 tion en question, et p[ouvait] donc invoquer la responsabilité résultant
                 d’une inexécution » (ibid., par. 65). Dans sa requête, la Belgique a précisé
                 que, « [l]a compétence actuelle des juridictions belges étant fondée sur la
                 plainte déposée par un ressortissant belge d’origine tchadienne, la justice
                 belge entend[ait] exercer la compétence personnelle passive » (ibid.).
                    3. Il apparaît que cette divergence de vues entre les Parties quant à la
                 détermination de la nationalité passive a une incidence directe sur la ques-
                 tion de la recevabilité ; si la nationalité de la victime devait être établie au
                 moment de la commission des actes allégués, la demande de la Belgique
                 serait manifestement irrecevable.
                    4. Certes, la présente espèce n’entre pas dans le champ de la protection
                 diplomatique, domaine dans lequel la nationalité sert de lien juridique
                 entre l’individu lésé et son Etat, donnant ainsi à ce dernier qualité pour
                 invoquer la responsabilité internationale de l’Etat auteur du fait illicite
                 afin de protéger l’intéressé. Il n’en demeure pas moins que, en droit inter-
                 national, le principe de la nationalité n’est pas uniquement applicable

                                                                                             153




6 CIJ1033.indb 303                                                                                  28/11/13 12:50

                        obligation de poursuivre ou d’extrader (op. diss. xue)             572

                 dans les affaires ayant trait à la protection diplomatique. Il est également
                 pertinent dans les affaires relevant du droit pénal international, dans les-
                 quelles la nationalité constitue l’une des bases permettant d’établir la
                 compétence. En l’espèce, c’est ce principe qui définit et détermine l’exer-
                 cice, par un Etat partie, de sa compétence en matière de poursuites, ainsi
                 que le droit d’un autre Etat partie de demander l’extradition.
                    5. Aux termes de l’alinéa c) du paragraphe 1 de l’article 5 de la conven-
                 tion, un Etat partie peut établir sa compétence aux fins de connaître
                 d’actes de torture « quand la victime est un ressortissant dudit Etat et que
                 ce dernier le juge approprié ». La convention ne précise pas si cette natio-
                 nalité passive doit être établie au moment où les actes en question ont été
                 commis et n’en fait pas non plus un fondement nécessaire, laissant une
                 certaine marge d’appréciation à chaque Etat partie. En la présente espèce,
                 le droit et la pratique de la Belgique sont donc pertinents à cet égard.
                    6. La Belgique a établi, en 1993, sa compétence universelle absolue aux
                 fins de connaître de crimes de droit international humanitaire (la « loi
                 de 1993 »), y compris au titre de la nationalité passive. Les 23 avril
                 et 5 août 2003, elle a amendé la loi de 1993, rendant notamment plus
                 stricte la condition temporelle en matière de nationalité passive, la natio-
                 nalité de l’intéressé devant désormais être établie au moment des faits et
                 non au moment du dépôt de la plainte (la « loi de 2003 »). La loi de 2003
                 dispose ainsi que, pour ce qui concerne les crimes relevant du droit inter-
                 national humanitaire commis à l’étranger, des poursuites pénales ne
                 peuvent être engagées que si la victime était, au moment des faits, de natio-
                 nalité belge, ou séjournait effectivement en Belgique depuis au moins trois
                 ans. Dans sa décision no 68/2005 du 13 avril 2005, la Cour d’arbitrage de
                 Belgique, tout en concluant à la constitutionnalité de la loi de 2003, s’est
                 référée à l’intention du législateur sous-jacente à l’amendement susmen-
                 tionné, et a indiqué ce qui suit :
                     « quant au critère de rattachement personnel avec le pays, le législa-
                     teur a jugé nécessaire d’instaurer certaines limites en ce qui concerne le
                     principe de la personnalité passive : il faut qu’au moment des faits la
                     victime soit de nationalité belge ou séjourne effectivement, habituelle-
                     ment et légalement en Belgique depuis au moins trois ans » (les ita-
                     liques sont de moi).
                   7. La Cour belge a en outre précisé que ces limites étaient établies afin
                 d’éviter « une utilisation politique manifestement abusive de cette loi »,
                 étant donné que certaines personnes
                     « s’installent en Belgique pour la seule raison d’y trouver, comme
                     sous l’empire de la loi du 16 juin 1993 relative à la répression des
                     violations graves du droit international humanitaire et de l’ar-
                     ticle 144ter du Code judiciaire, la possibilité de rendre les juridictions
                     belges compétentes pour les infractions dont ces personnes se pré-
                     tendent être victimes » (Cour d’arbitrage de Belgique, arrêt
                     du 13 avril 2005, communiqué le 13 avril 2012 à la Cour par l’agent
                     de la République du Sénégal).

                                                                                           154




6 CIJ1033.indb 305                                                                                28/11/13 12:50

                         obligation de poursuivre ou d’extrader (op. diss. xue)                573

                 La loi belge de 2003 ne doit en aucune manière être considérée comme
                 étant incompatible avec l’objet et le but de la convention en ce qui
                 ­concerne la lutte contre la torture, et ce, bien que les limites dont elle
                  assortit la nationalité passive restreignent le droit de la Belgique d’exercer
                  sa compétence à l’égard dudit crime.
                     8. De par ses propres actes législatifs et judiciaires, et notamment les
                  limites que sa loi de 2003 a imposées en matière de compétence au titre de
                  la nationalité passive, la Belgique ne saurait donc, si elle entend exercer la
                  compétence personnelle passive, contester l’applicabilité de la règle de la
                  nationalité. En tant qu’Etat partie demandant l’extradition en vertu du
                  paragraphe 1 de l’article 7 de la convention, elle doit, d’un point de vue
                  juridique, établir qu’elle a le droit d’exercer sa compétence.
                     9. On relèvera que, dans ses écritures, la Belgique a fait valoir que, en
                  application des dispositions transitoires de la loi de 2003, si des mesures d’ins-
                 truction avaient déjà été prises à la date d’entrée en vigueur de la loi de 2003
                 et qu’au moins l’un des plaignants était ressortissant belge au moment où les
                 poursuites pénales avaient été engagées, les tribunaux belges devaient conti-
                 nuer d’exercer leur compétence. En la présente espèce, M. A. Aganaye, qui
                 a acquis la nationalité belge le 19 juin 1998, a porté plainte contre M. Habré
                 devant les tribunaux belges en 2000. De plus, nombre de mesures d’instruction
                 avaient été prises avant l’entrée en vigueur de la loi de 2003.
                     10. Il ressort clairement du dossier de l’affaire que, parmi les personnes
                 ayant déposé plainte contre M. Habré devant les tribunaux belges, seul
                 M. A. Aganaye était ressortissant belge ; deux autres avaient la double
                 nationalité tchadienne et belge ; aucun des plaignants n’était ressortissant
                 belge au moment des faits et tous ont été naturalisés par la Belgique bien
                 après la commission des actes de torture au Tchad. Le lien de rattachement
                 permettant l’exercice de la compétence nationale passive était donc, semble-
                 t-il, ténu. La Belgique n’a présenté aucun élément de preuve attestant que
                 ce lien n’avait pas pour seul objet que les tribunaux belges se déclarent
                 compétents et, pour reprendre les termes employés par la Cour d’arbitrage
                 de Belgique, qu’il constituait « un lien de rattachement évident avec la Bel-
                 gique » (Cour d’arbitrage, arrêt no 104/2006 du 21 juin 2006, communiqué
                 le 13 avril 2012 à la Cour par l’agent de la République du Sénégal).
                     11. En réponse à une question qui lui était posée par un membre de la
                 Cour au sujet de sa qualité pour invoquer la responsabilité du Sénégal
                 devant la Cour, la Belgique a fait valoir ce qui suit : « ce n’est pas la natio-
                 nalité des victimes supposées qui fonde le droit d’un Etat à invoquer la
                 responsabilité d’un autre Etat. Ce qui importe, c’est de savoir à qui est
                 due l’obligation qui n’a pas été observée. » (CR 2012/6, p. 52, par. 56
                 (Wood).) Cet argument a implicitement modifié la demande initiale de la
                 Belgique ; il ne s’agissait plus d’une demande d’extradition mais d’une
                 prétention à un droit général de surveiller l’application d’un traité. Or,
                 aux termes de la convention, la question de savoir si une obligation d’ex-
                 trader incombe au Sénégal vis-à-vis de la Belgique dépend avant tout de
                 celle de savoir si cette dernière a qualité pour exercer sa compétence
                 conformément à l’article 5 de cet instrument.

                                                                                                155




6 CIJ1033.indb 307                                                                                     28/11/13 12:50

                         obligation de poursuivre ou d’extrader (op. diss. xue)             574

                    12. Cette question cruciale soulevée par le Sénégal n’a pas été traitée
                 dans l’arrêt, ce qui est à la fois regrettable et discutable. Plutôt que d’in-
                 terpréter le paragraphe 1 de l’article 5 de la convention, la Cour a fondé
                 son raisonnement sur la notion d’obligations erga omnes partes, ce qui,
                 selon moi, va bien au-delà de l’interprétation des traités ; ce faisant, elle
                 s’est écartée de sa jurisprudence bien établie.
                    13. En examinant la question de la qualité pour agir de la Belgique, la
                 Cour s’est attachée au point de savoir « si le seul fait d’être partie à la
                 convention [était] suffisant pour qu’un Etat soit fondé à la saisir d’une
                 demande tendant à ce qu’elle ordonne à un autre Etat partie de mettre fin
                 à des manquements allégués aux obligations que lui impose cet instru-
                 ment » (arrêt, par. 67). A cet égard, elle a indiqué ce qui suit :
                         « En raison des valeurs qu’ils partagent, les Etats parties à cet ins-
                      trument ont un intérêt commun à assurer la prévention des actes de
                      torture et, si de tels actes sont commis, à veiller à ce que leurs auteurs
                      ne bénéficient pas de l’impunité. Les obligations qui incombent à un
                      Etat partie de procéder à une enquête préliminaire en vue d’établir les
                      faits et de soumettre l’affaire à ses autorités compétentes pour l’exer-
                      cice de l’action pénale s’appliquent du fait de la présence de l’auteur
                      présumé sur son territoire, quelle que soit la nationalité de l’intéressé
                      ou celle des victimes, et quel que soit le lieu où les infractions allé-
                      guées ont été commises. Tous les autres Etats parties à la convention
                      ont un intérêt commun à ce que l’Etat sur le territoire duquel se
                      trouve l’auteur présumé respecte ces obligations. » (Ibid., par. 68.)
                 Se référant à l’obiter dictum énoncé dans l’arrêt qu’elle avait rendu en
                 l’affaire de la Barcelona Traction (Barcelona Traction, Light and Power
                 Company, Limited (Belgique c. Espagne), deuxième phase, arrêt,
                 C.I.J. Recueil 1970, p. 32, par. 33), la Cour a défini les obligations en
                 cause comme étant des obligations erga omnes partes.
                    14. De la nature de ces obligations erga omnes partes, la Cour a conclu
                 que la Belgique avait, en tant qu’Etat partie à la convention contre la
                 torture, qualité pour invoquer la responsabilité du Sénégal à raison des
                 manquements allégués de celui‑ci aux obligations qui lui incombent en
                 application du paragraphe 2 de l’article 6 et du paragraphe 1 de l’article 7.
                 Dès lors, les demandes de la Belgique ont été considérées comme rece-
                 vables. Cette conclusion est abrupte, et elle n’est guère convaincante.
                    15. Premièrement, c’est à mauvais escient que la Cour s’est référée à
                 l’obiter dictum énoncé dans l’arrêt qu’elle avait rendu en l’affaire de la Bar-
                 celona Traction, et ce, à plusieurs égards. Dans cette affaire, la Cour avait
                 expressément établi la distinction entre les obligations dues à la commu-
                 nauté internationale dans son ensemble et celles qui se font jour à l’égard
                 d’un seul autre Etat. Elle avait ainsi indiqué que, « [p]ar leur nature même,
                 les premières concernent tous les Etats. Vu l’importance des droits en
                 cause, tous les Etats peuvent être considérés comme ayant un intérêt juri-
                 dique à ce que ces droits soient protégés ; les obligations dont il s’agit sont
                 des obligations erga omnes. » (Ibid.) S’agissant de la qualité pour agir, la

                                                                                            156




6 CIJ1033.indb 309                                                                                 28/11/13 12:50

                         obligation de poursuivre ou d’extrader (op. diss. xue)               575

                 Cour s’était cependant contentée d’énoncer les conditions d’un manque-
                 ment à des obligations contractées dans le cadre de relations bilatérales,
                 sans aborder la question en ce qui concerne les obligations erga omnes.
                 Elle s’était, semble‑t‑il, attachée au droit matériel et non aux règles procé-
                 durales, rien n’indiquant un changement de l’état du droit au sens où tout
                 Etat se verrait reconnaître, d’une manière générale, qualité pour porter
                 une affaire devant la Cour en faisant valoir un intérêt commun.
                    16. Depuis l’arrêt rendu en l’affaire de la Barcelona Traction, la Cour s’est
                 référée aux obligations erga omnes dans un certain nombre d’autres affaires
                 (Timor oriental (Portugal c. Australie), arrêt, C.I.J. Recueil 1995, p. 102,
                 par. 29 ; Application de la convention pour la prévention et la répression du
                 crime de génocide (Bosnie-Herzégovine c. Yougoslavie), exceptions prélimi-
                 naires, arrêt, C.I.J. Recueil 1996 (II), p. 616, par. 31 ; Conséquences juri-
                 diques de l’édification d’un mur dans le territoire palestinien occupé,
                 avis consultatif, C.I.J. Recueil 2004 (I), p. 199, par. 155‑157 ; Activités armées
                 sur le territoire du Congo (nouvelle requête : 2002) (République démocratique
                 du Congo c. Rwanda), compétence et recevabilité, arrêt, C.I.J. Recueil 2006,
                 p. 31‑32, par. 64 ; Application de la convention pour la prévention et la répres-
                 sion du crime de génocide (Bosnie‑Herzégovine c. Serbie‑et‑Monténégro),
                 arrêt, C.I.J. Recueil 2007 (I), p. 104, par. 147). Dans aucune de ces affaires,
                 la Cour n’a cependant dit que la seule existence d’un intérêt commun confé-
                 rait à un Etat qualité pour porter une demande devant elle.
                    17. Deuxièmement, la conclusion que la Cour a formulée en la présente
                 espèce concernant les obligations erga omnes partes n’est pas conforme aux
                 règles régissant la responsabilité des Etats. Même si l’interdiction de la tor-
                 ture fait désormais partie du jus cogens en droit international, les obliga-
                 tions telles que celles de procéder immédiatement à une enquête et de
                 poursuivre ou d’extrader sont, quant à elles, des règles conventionnelles et,
                 partant, régies par les termes de l’instrument en cause. Quoique les Etats
                 parties aient un intérêt commun à ce que ces termes soient respectés, au
                 regard du droit des traités, le simple fait qu’un Etat soit partie à la conven-
                 tion ne lui donne pas, en soi, qualité pour saisir la Cour d’une réclamation.
                 En droit international, dire que chaque Etat partie à un instrument conven-
                 tionnel a un intérêt à ce que les obligations qui y sont énoncées soient res-
                 pectées est une chose ; dire que tout Etat partie a qualité pour saisir la Cour
                 d’une réclamation contre un autre Etat qui aurait manqué auxdites obliga-
                 tions en est une autre. Il incombe en effet à un Etat partie de démontrer à
                 quelles obligations qui lui sont dues par un autre Etat au titre de la conven-
                 tion celui-ci a manqué. Pour reprendre les termes employés à l’article 42 des
                 articles de la Commission du droit international sur la responsabilité de
                 l’Etat, un « Etat lésé » se distingue des autres Etats parties en ce que le man-
                 quement en cause l’« atteint spécialement ». Ces règles procédurales ne
                 diminuent nullement l’importance de l’interdiction de la torture en tant que
                 règle de jus cogens. A l’inverse, le jus cogens, de par sa nature même, ne
                 prime pas automatiquement sur l’applicabilité de ces règles procédurales
                 (Immunités juridictionnelles de l’Etat (Allemagne c. Italie ; Grèce (interve-
                 nant)), arrêt, C.I.J. Recueil 2012 (I), p. 140-141, par. 93‑95).

                                                                                               157




6 CIJ1033.indb 311                                                                                    28/11/13 12:50

                         obligation de poursuivre ou d’extrader (op. diss. xue)            576

                    18. En faisant sienne la notion erga omnes partes pour énoncer un
                 droit général d’invoquer devant elle la responsabilité internationale, la
                 Cour semble avoir brouillé la distinction entre l’Etat requérant et les
                 autres Etats parties. En tant qu’Etat demandant l’extradition, la Belgique,
                 à condition que sa compétence soit dûment établie au regard de l’article 5,
                 a qualité pour former une réclamation contre le Sénégal à raison d’une
                 violation alléguée du paragraphe 1 de l’article 7 de la convention. Elle ne
                 saurait toutefois avoir qualité pour former une réclamation contre le
                 Sénégal à raison d’un manquement à l’obligation de procéder immédiate-
                 ment à une enquête préliminaire, prescrite au paragraphe 2 de l’article 6,
                 et à l’obligation de poursuivre, prescrite au paragraphe 1 de l’article 7,
                 que si cette réclamation est considérée comme étant intrinsèquement liée
                 à sa demande d’extradition. De fait, c’est au sujet de l’interprétation et de
                 l’application du principe aut dedere aut judicare, tel qu’énoncé au para-
                 graphe 1 de l’article 7, que le différend entre les Parties s’est fait jour.
                 Autrement dit, la Belgique a fondé sa requête sur le libellé de la conven-
                 tion, et non sur l’existence d’un intérêt commun. En examinant la ques-
                 tion de la qualité pour agir, la Cour a néanmoins estimé que
                     « tout Etat partie à la convention contre la torture p[ouvait] invoquer
                     la responsabilité d’un autre Etat partie dans le but de faire constater
                     le manquement allégué de celui‑ci à des obligations erga omnes
                     partes, telles que celles qui lui incombent en application du para-
                     graphe 2 de l’article 6 et du paragraphe 1 de l’article 7, et de mettre
                     fin à un tel manquement (arrêt, par. 69) ».
                 Je crains que ce prononcé ne puisse être étayé par la pratique étatique
                 relative à l’application de la convention.
                    19. Troisièmement, la conclusion de la Cour sur la question de la rece-
                 vabilité est contraire au libellé de la convention. Aux fins de réaliser l’ob-
                 jet et le but de cet instrument, un système d’information et de contrôle a
                 été établi, aux articles 17 à 20, pour en superviser l’application par les
                 Etats parties. Par ailleurs, l’article 21 prévoit une procédure permettant à
                 un Etat partie d’adresser des communications au Comité contre la torture
                 en faisant valoir que, selon lui, un autre Etat partie ne s’acquitte pas de
                 ses obligations au titre de la convention. Cette procédure a précisément
                 pour objet de servir l’intérêt commun des Etats parties à ce que les obli-
                 gations énoncées par la convention soient respectées. La préoccupation
                 de la Cour suivant laquelle, si un intérêt particulier était requis pour
                 qu’un Etat partie puisse demander qu’un autre Etat partie mette fin à un
                 manquement allégué, aucun Etat ne serait, dans bien des cas, en mesure
                 de présenter une telle demande (ibid., par. 69), est donc infondée.
                    20. Au vu des conditions entourant la mise en œuvre de la procédure
                 susmentionnée, il ressort de la convention que les Etats parties n’enten-
                 daient nullement, au paragraphe 2 de l’article 6 et au paragraphe 1 de
                 l’article 7, créer des obligations erga omnes partes.
                    21. Aux termes de l’article 22, seul un Etat partie ayant au préalable
                 déclaré qu’il reconnaissait la compétence du comité peut présenter des

                                                                                           158




6 CIJ1033.indb 313                                                                                28/11/13 12:50

                         obligation de poursuivre ou d’extrader (op. diss. xue)              577

                 communications au comité ; celles-ci ne peuvent viser que des Etats par-
                 ties ayant fait la même déclaration. Le comité ne reçoit et n’examine
                 aucune communication intéressant un Etat partie qui n’a pas fait une telle
                 déclaration.
                    22. De plus, en application du paragraphe 2 de l’article 30, chaque
                 Etat peut, au moment où il signe ou ratifie la convention ou y adhère,
                 déclarer qu’il ne se considère pas comme lié par les dispositions du para-
                 graphe 1 de ce même article, notamment en ce qui concerne la compé-
                 tence de la Cour internationale de Justice.
                    23. De toute évidence, si les Etats parties avaient eu, comme l’a dit la Cour,
                 l’intention de créer des obligations erga omnes partes, ils auraient fait de
                 l’article 21 et du paragraphe 1 de l’article 30 des dispositions obligatoires, et
                 non facultatives. Conformément au droit des traités, aucune interprétation
                 et application de l’objet et du but de la convention ne saurait être en contra-
                 diction avec les termes clairs de cet instrument, ni même prévaloir sur eux.


                                 2. Le lien entre les obligations en cause

                    24. En ce qui concerne la question de la compétence, la Cour a conclu
                 que le différend entre les Parties quant à l’interprétation ou à l’application
                 du paragraphe 2 de l’article 5 de la convention avait pris fin au moment du
                 dépôt de la requête et que, partant, elle n’avait pas compétence pour se
                 prononcer sur ce point. Elle a cependant estimé qu’il pourrait lui falloir
                 examiner les conséquences du comportement du Sénégal sur le respect
                 d’autres obligations découlant de la convention, à condition que sa com-
                 pétence à cet égard soit établie. L’approche fragmentée que la Cour a ainsi
                 suivie en matière d’interprétation et d’application de dispositions conven-
                 tionnelles est, selon moi, problématique d’un point de vue juridique.
                    25. Dans ses conclusions, la Belgique avait prié la Cour de dire et juger
                 que le Sénégal n’avait pas satisfait à l’obligation qui lui incombe aux
                 termes du paragraphe 2 de l’article 5. La raison pour laquelle il n’existait
                 pas à cet égard de différend entre les Parties, ainsi que la Cour l’a jugé,
                 était que le Sénégal avait accepté la décision rendue par le Comité contre
                 la torture en 2006 selon laquelle il avait manqué à son obligation au titre
                 de cette disposition pour n’avoir pas pris en temps utile les mesures néces-
                 saires afin d’établir sa compétence dans son droit interne. Le fait que la
                 Cour se soit déclarée incompétente à l’égard du paragraphe 2 de l’article 5
                 a deux conséquences juridiques : la première est qu’elle évite de devoir se
                 prononcer au fond sur la question, le manquement du Sénégal à l’obliga-
                 tion qui lui incombe au titre de ladite disposition ayant cessé d’exister
                 au moment du dépôt de la requête de la Belgique ; la seconde est que,
                 suivant le raisonnement de la Cour, l’obligation du Sénégal de procéder
                 à une enquête préliminaire en application du paragraphe 2 de l’article 6 et
                 l’obligation de poursuivre énoncée au paragraphe 1 de l’article 7 de
                 la convention se trouvent dissociées de l’obligation contenue au para-
                 graphe 1 de l’article 5.

                                                                                              159




6 CIJ1033.indb 315                                                                                   28/11/13 12:50

                         obligation de poursuivre ou d’extrader (op. diss. xue)             578

                    26. Dans le cadre de l’établissement de la compétence universelle que
                 prescrit la convention, le paragraphe 2 de l’article 5, le paragraphe 2 de
                 l’article 6 et le paragraphe 1 de l’article 7 sont intrinsèquement liés ; le
                 paragraphe 2 de l’article 5 est la condition préalable à l’application des
                 deux autres dispositions aux fins de l’exercice de la compétence univer-
                 selle. Autrement dit, faute de base juridictionnelle établie, les autorités
                 compétentes d’un Etat partie ne seraient pas en mesure de satisfaire à
                 l’obligation de poursuivre ou de se prononcer sur une demande d’extradi-
                 tion émanant d’un autre Etat partie. Cette question relève aussi bien du
                 droit international que du droit interne ; en la présente espèce, elle ressor-
                 tit avant tout au droit international.
                    27. Quoiqu’elle ait reconnu que « le fait que la législation requise ait été
                 adoptée seulement en 2007 a[vait] nécessairement affecté l’exécution par le
                 Sénégal de ses obligations découlant du paragraphe 2 de l’article 6 et du
                 paragraphe 1 de l’article 7 de la convention » (arrêt, par. 77 ; les italiques
                 sont de moi), la Cour a néanmoins jugé que le comportement du Sénégal
                 antérieur à 2007 était pertinent pour examiner les obligations que lui
                 imposent lesdits articles. En droit pénal, les poursuites judiciaires doivent
                 être fondées sur une base de compétence solide. Le Sénégal n’ayant pas,
                 comme il l’aurait dû, adopté les mesures nécessaires pour établir sa com-
                 pétence universelle dans son droit interne, ses autorités compétentes ont
                 rejeté les plaintes déposées contre M. Habré, au motif qu’elles n’avaient
                 pas compétence pour en connaître. Sur le plan international, cela signifie
                 que le Sénégal n’a pas satisfait à son obligation au titre de l’article 7 de la
                 convention, conclusion à laquelle est parvenu le Comité contre la torture.
                 Là encore, le Sénégal ne le conteste pas.
                    28. En la présente espèce, compte tenu du caractère indivisible des
                 obligations énoncées dans les trois dispositions précitées, le manquement
                 par le Sénégal à ses obligations au titre du paragraphe 2 de l’article 6 et
                 du paragraphe 1 de l’article 7 de la convention n’est pas, contrairement à
                 ce qu’a dit la Cour, dû à son droit interne (ibid., par. 113), il est dû à son
                 manquement à l’obligation que lui impose le paragraphe 2 de l’article 5.
                 Le fait que ce dernier manquement ait pris fin en 2007 a une incidence sur
                 la mise en œuvre par le Sénégal des obligations que lui imposent le para-
                 graphe 2 de l’article 6 et le paragraphe 1 de l’article 7. Autrement dit, dès
                 lors qu’il avait établi sa compétence universelle aux fins de connaître
                 d’actes de torture, le Sénégal devait immédiatement ouvrir une instruc-
                 tion pénale contre M. Habré pour déterminer s’il convenait d’engager des
                 poursuites contre l’intéressé ou de l’extrader, conformément au para-
                 graphe 1 de l’article 7 de la convention. C’est pourquoi la période perti-
                 nente aux fins de rechercher si le Sénégal a ou non manqué aux obligations
                 que lui imposent le paragraphe 2 de l’article 6 et le paragraphe 1 de l’ar-
                 ticle 7 devait être la période ayant débuté au moment où le Sénégal a
                 adopté la législation nécessaire en 2007, et non la période qui s’est écoulée
                 depuis l’année 2000, voire depuis une date antérieure.
                    29. En ce qui concerne le paragraphe 2 de l’article 6, la Cour a constaté
                 que « les autorités sénégalaises n’[avaient] pas immédiatement engagé une

                                                                                            160




6 CIJ1033.indb 317                                                                                 28/11/13 12:50

                          obligation de poursuivre ou d’extrader (op. diss. xue)             579

                 enquête préliminaire dès le moment où elles [avaient] eu des raisons de soup-
                 çonner M. Habré, qui se trouvait sur leur territoire, d’être responsable d’actes
                 de torture » (arrêt, par. 88). Elle a également relevé que le Sénégal n’avait pas
                 engagé pareille enquête en 2008, lorsqu’une nouvelle plainte avait été dépo-
                 sée contre M. Habré à Dakar. Selon moi, en 2000, lorsque la première plainte
                 a été déposée devant les tribunaux sénégalais, les autorités compétentes du
                 Sénégal ont bel et bien pris des mesures et inculpé l’intéressé. S’agissant de
                 la plainte de 2008, le fait est que, à cette date, le Sénégal avait déjà entamé
                 la préparation du procès de M. Habré. A cet égard, les faits suivants sont
                 établis par les éléments de preuve qui ont été versés au dossier.
                    30. En juillet 2006, l’assemblée des chefs d’Etat et de gouvernement de
                 l’Union africaine a, par sa décision 127 (VII), notamment « décid[é] de
                 considérer le dossier Hissène Habré comme le dossier de l’Union afri-
                 caine [et] mandat[é] la République du Sénégal de poursuivre et de faire
                 juger, au nom de l’Afrique, Hissène Habré par une juridiction sénégalaise
                 compétente avec les garanties d’un procès juste » (mémoire de la Belgique,
                 par. 1.68‑1.71, annexe F.2 ; contre‑mémoire du Sénégal, par. 106).
                    31. Le 5 octobre 2007, le Sénégal a, par une note verbale adressée au
                 ministère des affaires étrangères de la Belgique par l’ambassade sénéga-
                 laise à Bruxelles, informé la Belgique qu’il avait décidé d’organiser le pro-
                 cès de M. Habré et l’a invitée à une réunion des donateurs potentiels pour
                 le financement dudit procès (mémoire de la Belgique, annexe B.15).
                    32. Le 6 octobre 2008, quelques jours à peine après le dépôt des plaintes
                 susmentionnées contre M. Habré devant les tribunaux sénégalais, celui‑ci
                 a saisi la Cour de justice de la CEDEAO pour s’opposer à ce que son
                 procès soit mené par le Sénégal.
                    33. Ces faits révèlent notamment que, en 2008, l’examen de l’affaire
                 Hissène Habré était bien entamé. Le stade de l’enquête préliminaire visant
                 à déterminer si l’auteur supposé devait ou non être jugé était dépassé ; lors-
                 qu’il a décidé d’engager des poursuites contre M. Habré, le Sénégal devait
                 disposer des éléments nécessaires pour prendre cette décision. Dès lors, le
                 prononcé de la Cour relatif à l’obligation de procéder à une enquête préli-
                 minaire en application du paragraphe 2 de l’article 6 apparaît inutilement
                 formaliste. D’ailleurs, ainsi que la Cour elle‑même l’a précisé, « le choix
                 des moyens, pour mener l’enquête, reste entre les mains des Etats parties,
                 en tenant compte notamment de l’affaire concernée » (arrêt, par. 86). Il est
                 également vrai que, à ce stade, le Sénégal a compétence pour déterminer
                 s’il est toujours nécessaire de mener une enquête préliminaire.


                                3. L’obligation aut dedere aut judicare
                                  énoncée au paragraphe 1 de l’article 7

                     34. Aux termes du paragraphe 1 de l’article 7,
                       « [l]’Etat partie sur le territoire sous la juridiction duquel l’auteur
                       présumé d’une infraction visée à l’article 4 est découvert, s’il n’ex-

                                                                                              161




6 CIJ1033.indb 319                                                                                   28/11/13 12:50

                         obligation de poursuivre ou d’extrader (op. diss. xue)              580

                      trade pas ce dernier, soumet l’affaire, dans les cas visés à l’article 5, à
                      ses autorités compétentes pour l’exercice de l’action pénale ».

                   35. En ce qui concerne la nature et le sens de l’obligation aut dedere aut
                 judicare telle qu’énoncée dans cette disposition, la Cour a indiqué que
                 cette obligation imposait à l’Etat concerné de soumettre l’affaire à ses
                 autorités compétentes pour l’exercice de l’action pénale, qu’une demande
                 d’extradition ait ou non déjà été présentée. D’un point de vue général, ce
                 prononcé est conforme à l’objet et au but de la convention. En la présente
                 espèce, la Cour se réfère ainsi implicitement au comportement du Sénégal
                 antérieur à la première demande d’extradition de la Belgique. Ainsi que
                 cela a été précisé ci‑dessus, le fait que le Sénégal n’ait pas jugé M. Habré
                 au cours de cette période résulte avant tout de ce qu’il n’avait pas satisfait
                 à son obligation au titre du paragraphe 2 de l’article 5 de la convention.
                 Le point de savoir si le Sénégal a manqué à l’obligation que lui impose le
                 paragraphe 1 de l’article 7 devait être examiné à partir du moment où il a
                 adopté la législation nécessaire et établi sa compétence universelle aux fins
                 de connaître d’actes de torture.
                   36. En la présente espèce, le point essentiel est que la Belgique a
                 demandé l’extradition de M. Habré. Je suis d’accord avec la Cour pour
                 considérer que l’extradition est une option qui s’offre à l’Etat concerné.
                 C’est à lui qu’il incombe de décider d’extrader ou non l’auteur présumé.
                 Quant au rapport entre les deux options — à savoir l’extradition ou l’en-
                 gagement des poursuites —, la Cour est d’avis que
                      « le choix entre l’extradition et l’engagement des poursuites, en vertu
                      de la convention, ne revient pas à mettre les deux éléments de l’alter-
                      native sur le même plan. En effet, l’extradition est une option offerte
                      par la convention à l’Etat, alors que la poursuite est une obligation
                      internationale, prévue par la convention, dont la violation engage la
                      responsabilité de l’Etat pour fait illicite. » (Arrêt, par. 95.)
                 Je me permets de ne pas souscrire à cette interprétation du paragraphe 1
                 de l’article 7.
                    37. La convention a pour objet et pour but d’établir la compétence la
                 plus étendue possible afin de lutter efficacement contre la torture partout
                 dans le monde. L’établissement de bases de compétence universelle et
                 d’extradition entre les Etats parties vise à empêcher que l’auteur des faits
                 puisse bénéficier d’un « refuge ». Si l’Etat sur le territoire duquel se trouve
                 l’auteur présumé décide d’extrader ce dernier vers l’Etat qui en a fait la
                 demande, il est libéré de l’obligation de poursuivre. Si cet Etat décide de
                 ne pas soumettre l’affaire en question à ses propres autorités compétentes
                 pour l’exercice de l’action pénale, le paragraphe 1 de l’article 7 lui fait
                 obligation de procéder à l’extradition. En toute logique, si l’Etat concerné
                 a pris la décision de poursuivre, la demande d’extradition doit, conformé-
                 ment au principe général de la justice pénale suivant lequel une personne
                 ne peut être poursuivie deux fois pour le même fait, être rejetée.

                                                                                             162




6 CIJ1033.indb 321                                                                                  28/11/13 12:50

                          obligation de poursuivre ou d’extrader (op. diss. xue)             581

                    38. En la présente espèce, et en dépit des assurances répétées du Séné-
                 gal selon lesquelles il avait décidé d’engager des poursuites contre
                 M. Habré pour satisfaire à l’obligation que lui impose le paragraphe 1 de
                 l’article 7, la Belgique n’a cessé d’insister sur sa demande d’extradition.
                 De fait, elle a présenté au Sénégal sa dernière demande tendant à l’extra-
                 dition de M. Habré le 17 janvier 2012. Le 15 mai 2012, le Sénégal a fait
                 connaître à la Cour que, des documents complets lui ayant été communi-
                 qués par la Belgique, la question était désormais examinée par les autori-
                 tés compétentes sénégalaises. Au vu des événements antérieurs, il apparaît
                 clairement que, selon la Belgique, le Sénégal n’avait pas encore décidé s’il
                 convenait de poursuivre ou d’extrader. Tant que le Sénégal n’a pas encore
                 décidé d’engager des poursuites, la Belgique, en tant qu’Etat partie à la
                 convention, a le droit, en vertu du paragraphe 1 de l’article 7, de deman-
                 der l’extradition de M. Habré, à condition que soit réglée la question de
                 la recevabilité. En revanche, lorsque la décision relative à l’extradition est
                 pendante, le fait que la Belgique affirme que le Sénégal, pour n’avoir pas
                 engagé de poursuites, a manqué à l’obligation que lui impose le para-
                 graphe 1 de l’article 7 est contestable, puisque cette affirmation serait en
                 contradiction directe avec la propre demande d’extradition de la Belgique.
                 A cet égard, il est regrettable que la Cour, plutôt que de s’intéresser aux
                 relations conventionnelles que le paragraphe 1 de l’article 7 établit entre
                 les Parties, se soit attachée à l’obligation de poursuivre du Sénégal.
                    39. Si l’obligation de poursuivre incombant au Sénégal est présumée
                 ou imposée, la demande d’extradition de la Belgique peut être considérée
                 comme jouant un rôle différent, à savoir celui de surveiller la mise en
                 œuvre par le Sénégal des obligations que la convention lui impose. Il est
                 vrai que la demande d’extradition de la Belgique a accéléré le processus
                 d’engagement des poursuites contre M. Habré, mais le fait de conférer à
                 un Etat partie le droit de surveiller l’application de la convention par tout
                 autre Etat partie sur la base du principe erga omnes partes dépasse, de
                 toute évidence, le cadre juridique de cet instrument. Le paragraphe 1 de
                 l’article 7 ne donne pas à l’Etat qui demande l’extradition le droit d’ex-
                 horter l’Etat auquel il adresse cette demande à engager des poursuites.
                 Cette disposition permet simplement au premier de faire valoir ce droit
                 dans le cas où le second n’a pas satisfait à son obligation de poursuivre ou
                 d’extrader. Dès lors que la décision d’engager des poursuites est prise ou
                 que la demande d’extradition est examinée selon la procédure régulière, il
                 est contestable que la Cour dise que le Sénégal a manqué à l’obligation
                 qui lui incombe en application du paragraphe 1 de l’article 7.


                                       4. Autres questions pertinentes

                     40. Dans son arrêt, la Cour a estimé que
                       « les difficultés financières soulevées par le Sénégal ne p[ouvaient] jus-
                       tifier qu’il n’ait pas engagé de poursuites contre M. Habré … D’autre

                                                                                             163




6 CIJ1033.indb 323                                                                                  28/11/13 12:50

                         obligation de poursuivre ou d’extrader (op. diss. xue)             582

                      part, la saisine de l’Union africaine … ne peut justifier le retard pris
                      dans le respect par [le Sénégal] de ses engagements au titre de la
                      convention. » (Arrêt, par. 112.)
                    41. La Cour a pleinement conscience que l’affaire Hissène Habré est
                 désormais du ressort de l’Union africaine. Il appert des éléments qui ont
                 été versés au dossier qu’aucune des décisions prises par cette organisation
                 ou d’autres organes régionaux, tels que la Cour de justice de la CEDEAO,
                 ne peut être considérée comme étant contraire à l’objet et au but de la
                 convention ; ces décisions ont toutes renforcé l’obligation d’engager des
                 poursuites contre M. Habré que la convention impose au Sénégal. A cet
                 égard, ce ne serait que rendre justice à l’Union africaine que de préciser
                 que la décision que celle-ci a adoptée au mois de juillet 2006 demandant
                 instamment au Sénégal de veiller à ce que M. Habré soit jugé en Afrique
                 et par les juridictions sénégalaises a, en réalité, accéléré le processus par
                 lequel le Sénégal a modifié sa législation nationale pour la mettre en
                 conformité avec les dispositions de la convention, et ouvert la voie au
                 procès de l’intéressé. Depuis que le Sénégal a, en 2007, adopté les mesures
                 nécessaires et établi sa compétence universelle aux fins de connaître
                 d’actes de torture, l’Union africaine, en sa qualité d’organe politique
                 régional, a en outre joué un rôle de facilitateur du processus. Aucun élé-
                 ment versé au dossier ne permet à la Cour de considérer que la transmis-
                 sion par le Sénégal de l’affaire Hissène Habré à l’Union africaine avait
                 pour objet de retarder la mise en œuvre des obligations incombant à cet
                 Etat en application de la convention.
                    42. Plus important encore, même si l’Union africaine a finalement
                 décidé d’établir un tribunal spécial pour juger M. Habré, le fait que le
                 Sénégal remette l’intéressé à ladite juridiction ne saurait être considéré
                 comme un manquement à l’obligation que lui impose le paragraphe 1 de
                 l’article 7, étant donné que le tribunal en question est crée précisément
                 pour réaliser l’objet et le but de la convention ; ni le libellé de cet instru-
                 ment ni la pratique étatique en la matière n’excluent pareille solution.
                    43. En ce qui concerne les retards pris dans la mise en œuvre par le
                 Sénégal des obligations qui lui incombent au titre de la convention, je suis
                 d’avis, pour les raisons énoncées ci-dessus, que la Cour aurait dû s’inté-
                 resser au comportement du Sénégal depuis que celui-ci a, en 2007, établi
                 sa compétence universelle aux fins de connaître d’actes de torture. En tant
                 que membre de la CEDEAO, le Sénégal était tenu de respecter la juridic-
                 tion de la Cour de justice de cette organisation et d’attendre que cet
                 organe se prononce sur les demandes de M. Habré. Si cette procédure a
                 entraîné un retard, celui-ci était justifiable d’un point de vue juridique.
                    44. En tant qu’Etat partie à la convention, le Sénégal ne saurait justi-
                 fier de n’avoir pas mis en œuvre ses obligations en invoquant des difficul-
                 tés financières. Ce nonobstant, la Cour n’aurait pas dû minimiser les
                 difficultés pratiques auxquelles il se trouve confronté dans le cadre de la
                 préparation du procès et rejeter catégoriquement toute difficulté finan-
                 cière que ce procès risque de lui causer.

                                                                                            164




6 CIJ1033.indb 325                                                                                 28/11/13 12:50

                         obligation de poursuivre ou d’extrader (op. diss. xue)             583

                    45. Dans une affaire ayant fait plus de 40 000 victimes et mettant en
                 cause plusieurs centaines de témoins, venant le plus souvent de l’étranger,
                 le simple fait d’enquêter et de recueillir les éléments de preuve peut se révé-
                 ler une tâche fort lourde pour le Sénégal. L’expérience de nombreuses juri-
                 dictions pénales internationales ou spéciales montre qu’un tel procès risque
                 de se poursuivre pendant des années, voire des décennies, des sommes
                 d’argent colossales y étant allouées par des organisations internationales et
                 faisant l’objet de dons par les Etats. Pour prendre l’exemple du Tribunal
                 spécial pour la Sierra Leone (TSSL), cette institution a été établie en 2002,
                 en vertu de la résolution 1315 (2000) du Conseil de sécurité de l’Organisa-
                 tion des Nations Unies ; il avait été prévu au départ qu’elle exercerait ses
                 fonctions pendant trois ans, et son budget total avait été estimé à 76 mil-
                 lions de dollars des Etats‑Unis. La durée de son mandat ayant été prolon-
                 gée à plusieurs reprises, le tribunal est aujourd’hui toujours en activité, et
                 ses frais se sont élevés à plus de 200 millions de dollars.
                    46. L’exemple du Tribunal spécial pour le Liban (TSL) est, lui aussi,
                 éloquent. Le TSL, qui a été établi en 2007 par la résolution 1757 du
                 Conseil de sécurité de l’Organisation des Nations Unies, a débuté son
                 activité en 2009, son budget étant financé à hauteur de 49 % par le Liban
                 et à 51 % par des contributions. De 2009 à 2012, c’est-à-dire en trois ans
                 d’activité, son budget total a atteint 172 millions de dollars des Etats‑Unis.
                 En février 2012, le mandat du TSL a été renouvelé pour une nouvelle
                 période de trois ans. L’exemple du Tribunal pénal pour l’ex‑Yougoslavie
                 est encore plus marquant. Cela fait près de vingt ans que cette juridiction
                 existe et, au cours de ces dix dernières années, son budget s’est élevé en
                 moyenne à 140 millions de dollars par an.
                    47. Il ressort de ces exemples que le procès de M. Hissène Habré —
                 cette affaire étant la première du genre au titre de la convention — néces-
                 site un appui politique et financier de la part de la communauté
                 internationale et, plus particulièrement, de l’Union africaine et de pays
                 donateurs. En s’employant à achever la préparation du procès avant que
                 celui-ci ne débute, le Sénégal a en réalité fait preuve de prudence.
                    48. Compte tenu de ce qui précède, je me vois dans l’obligation d’ex-
                 primer mon désaccord avec la décision de la Cour. Bien que ne considé-
                 rant pas, contrairement à celle-ci, que le Sénégal a manqué aux obligations
                 que lui imposent le paragraphe 2 de l’article 6 et le paragraphe 1 de l’ar-
                 ticle 7 de la convention, puisqu’il a, en 2007, adopté la législation néces-
                 saire et établi sa compétence universelle aux fins de connaître d’actes de
                 torture, je tiens à rappeler que, selon moi, le Sénégal devrait se prononcer
                 dès que possible sur la demande d’extradition de la Belgique, de sorte à
                 soumettre, ainsi qu’il l’a déclaré, l’affaire de M. Habré aux autorités com-
                 pétentes pour l’exercice de l’action pénale.

                                                                     (Signé) Xue Hanqin.




                                                                                            165




6 CIJ1033.indb 327                                                                                 28/11/13 12:50

